Citation Nr: 0926440	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  03-09 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The appellant had active duty for training with the Air 
National Guard of Tennessee from September 1976 to January 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

By way of background, pursuant to a decision of the Court of 
Appeals for Veterans Claims (which vacated and remanded the 
Board's August 2005 decision), the Appellant's claim was last 
remanded by the Board for further procedural development in 
July 2008.  After completing the requested development, the 
claim was readjudicated, as reflected by a September 2009 
supplemental statement of the case.  The claim has now been 
returned to the Board for a final decision. 


FINDING OF FACT

A March 2000 Board decision last declined to reopen the 
appellant's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia; the 
evidence submitted since March 2000 does not bear directly 
and substantially upon the issue of service connection for an 
acquired psychiatric disorder, is cumulative of evidence 
previously submitted, and is not so significant that it must 
be considered in order to decide fairly the merits of the 
claim.


CONCLUSION OF LAW

New and material has not been received to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VA's notice requirements were satisfied by an October 2008 
letter, which was sent in compliance with the Board's July 
2008 decision, and which apprised the appellant of the new 
and material evidence necessary to reopen his claim and the 
reason his claim was initially denied, thereby complying with 
the mandates of Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As to the duty to assist, the appellant's service, VA, and 
private treatment records were obtained, as well as his 
Social Security Administration (SSA) records.  Furthermore, 
all evidence identified by the appellant as relevant and for 
which he has submitted appropriate authorization forms has 
been obtained.  He was not examined for VA purposes because 
that requirement is not triggered in claims to reopen until 
new and material evidence has been presented, and as 
discussed below, the appellant has not submitted any new 
evidence linking his psychiatric disability to service.  
Furthermore, the appellant was scheduled to testify at a 
hearing before the Board, but he withdrew his hearing 
request.

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
appellant in adjudicating this appeal.

II.  New and Material Evidence

At the outset of this discussion, the Board notes that only 
"veterans" are entitled to VA compensation under 38 C.F.R. 
§§ 1110 and 1131 (West 2002).  The term "veteran" is 
defined in relevant part as a person who served in the active 
military, naval, or air service.  38 U.S.C.A. § 101(2) (West 
2002); 38 C.F.R. § 3.1(d) (2008).   In order for the 
appellant to achieve "veteran" status and be eligible for 
service connection for disability claimed during his inactive 
service, the record must establish that the appellant was 
disabled during active duty for training due to a disease or 
injury incurred or aggravated in the line of duty or he was 
disabled from an injury incurred or aggravated during 
inactive duty training.  38 C.F.R. § 3.6(a) (2008); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).  As in the instant case, active 
duty for training includes full-time duty performed by 
members of the National Guard of any State.  See 38 C.F.R. § 
3.6(c) (2008).  

The Board issued a decision in November 1986 by which service 
connection for schizophrenia was denied as the disorder had 
neither incurred in nor was aggravated by military service.  
The Board issued another decision in March 1989, which denied 
service connection for an acquired psychiatric disorder 
because the appellant had failed to present a new factual 
basis of entitlement.  In a March 2000 decision, the Board 
also declined to reopen the appellant's claim.   Decisions of 
the Board are final.  38 U.S.C.A. § 7104(b).  However, a 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

At the time the appellant filed his claim to reopen, new and 
material evidence was defined as evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001). 

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002); Manio v. 
Derwinski, 1 Vet. App 145 (1991).  Whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed by the Board before the Board can 
consider the underlying claim.  38 U.S.C.A. § 5108 (West 
2002); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was last disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  As the Board's March 2000 decision is the most 
recent determination to become final, the Board will evaluate 
the appellant's claim as to whether any new and material 
evidence has been received since March 2000.

At the time of the Board's March 2000 decision, the evidence 
of record included the appellant's DD Form 214, service 
treatment records, private treatment records, a psychiatric 
evaluation completed for VA purposes, SSA records, and 
submitted statements.  

The appellant's DD Form 214 reflected the appellant's active 
duty for training with the Air National Guard of Tennessee 
from September 1976 to January 1977.   His September 1976 
enlistment examination shows that the appellant was 
clinically evaluated as psychiatrically normal upon entrance 
into the Air National Guard.  The report reflects that the 
examiner noted that the appellant reported that he worried 
frequently and occasionally was nervous, but that he denied 
depression.  A December 1980 examination report reflects that 
the appellant was medically disqualified for service in the 
Air National Guard due to a mental disorder.  However, the 
appellant's service treatment records failed to show 
treatment for or diagnosis of a mental disorder while the 
appellant was on active duty for training.  Subsequent 
records reflect that the appellant was medically discharged 
from the Air National Guard in March 1981.  

The appellant's private treatment records included letters 
dated in May 1981, January 1986, and April 1987 from the 
appellant's private medical provider reflecting that the 
appellant was diagnosed with schizophrenia in 1979.  A 
September 1982 private psychological evaluation report 
indicated that the appellant referred to his problems with 
nerves beginning in 1976 or 1977.  The appellant was 
psychiatrically examined for VA purposes in September 1996, 
and primary diagnoses of rule out paranoid disorder and 
polysubstance abuse by history were noted.  Furthermore, the 
appellant's SSA records reflected that he was deemed 100 
percent disabled, and his submitted statements asserted 
entitlement to service connection based on such arguments 
that he was diagnosed with schizophrenia while in the Air 
National Guard, that his service aggravated his disability, 
and he suffered harm by losing his second income when he was 
medically disqualified from the Air National Guard.

Evidence received subsequent to the March 2000 Board decision 
includes the appellant's submitted statements, private 
treatment records, and his complete SSA records.

The appellant's newly submitted statements reflect his 
contentions that his paranoid schizophrenia is due to his 
service or was aggravated by service and that he is therefore 
entitled to benefits for this disorder.  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim.  Hickson v. West, 11 Vet. App. 374 (1998).  
Moreover, the appellant's assertions were already considered 
at the time of the March 2000 determination and are 
cumulative.  See, e.g., Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony which is cumulative of previous 
contentions which were considered by the decision-maker at 
the time of the prior final disallowance is not new 
evidence).  

The appellant's newly submitted private treatment records 
reference his diagnosis of a psychotic disorder (paranoid 
schizophrenia).  Medical records describing the appellant's 
current condition are not material to the issue of service 
connection.  See Morton v. Principi, 3 Vet. App. 508 (1992).  
Therefore, these records do not service to reopen the 
appellant's claim.  

Finally, the newly submitted SSA evidence includes documents 
that are duplicative of records previously considered and are 
therefore not new.  The SSA evidence indicates that the 
appellant filed his claim in August 1979 and was disabled for 
SSA purposes in March 1977.  However, this evidence is not 
pertinent to whether service connection is warranted for an 
acquired psychiatric disorder based on the appellant's active 
duty for training from September 1976 to January 1977.  The 
SSA evidence does not contain competent medical evidence that 
the appellant was therein diagnosed with psychotic disorder 
or that an acquired mental disorder was aggravated by such 
service.  Therefore, the SSA records do not contain new 
evidence that is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
the evidence is not material.

In sum, the Board concludes that the evidence submitted since 
the March 2000 is not new and material and does not serve to 
reopen the appellant's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia.  


ORDER

New and material evidence not having been submitted, the 
appellant's claim of entitlement to service connection for a 
right knee disability is not reopened.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


